                                                                          Page 1 of 2


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION

JESSE ELIJAH ROGERS,

      Plaintiff,

v.                                                Case No. 5:18cv201-MCR-CJK

CITY OF BONIFAY, et al.,

     Defendants.
________________________________/

                                    ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated September 18, 2018. ECF No. 6. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:

      1.      The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.
                                                                         Page 2 of 2


      2.    Plaintiff’s motions to proceed in forma pauperis, ECF No. 5 and 7, are

DENIED.

      3.    This action is DISMISSED WITHOUT PREJUDICE under 28

U.S.C. § 1915(g).

      4.    The clerk is directed to close the file.

      DONE AND ORDERED this 23rd day of October 2018.




                                        s/   M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No. 5:18cv201-MCR-CJK
